12/16/04

 

STOCK RESTRICTION AND

REGISTRATION RIGHTS AGREEMENT

 

This Stock Restriction and Registration Rights Agreement dated as of December
____, 2004 (the "Agreement") is by and among Good Times Restaurants Inc., a
Nevada corporation (the "Company"), and each of the undersigned investors (the
"Investors") in shares of the Company's Series B Convertible Preferred Stock,
$0.001 par value per share (the "Series B Preferred Stock").

 

RECITALS

 

WHEREAS, the Company and the Investors have entered into that certain Securities
Purchase Agreement dated as of December ____, 2004 (the "Purchase Agreement"),
whereby upon the Closing of the Purchase Agreement the Company shall issue to
Pacere Investments, LLC, a Colorado limited liability company (the "LLC"),
acting on behalf of the other Investors a total of 1,000,000 shares of the
Company's Series B Preferred Stock; and

 

WHEREAS, in connection with the issuance of such shares of Series B Preferred
Stock, the Company, the LLC and the other Investors have agreed that the Company
shall grant to the Investors and the LLC certain registration rights with
respect to the shares of the Company's Common Stock, $0.001 par value per share
(the "Common Stock"), into which the shares of Series B Preferred Stock issued
under the Purchase Agreement may be converted, under the terms and conditions
set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Purchase Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT

Certain Definitions.  For purposes of this Agreement, the following terms shall
have the following respective meanings:

 

"Business Day" shall mean a day other than a Saturday or Sunday or any federal
holiday in the United States.

 

"Effectiveness Period" shall have the meaning set forth in Section 2(b) hereof.

 

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

 

"Form S-3" shall mean such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits inclusion or incorporation of substantial
information by reference to other documents filed by the Company with the SEC.

 

"Prospectus" shall mean the prospectus included in the Shelf Registration
Statement, as amended or supplemented by any prospectus supplement and by all
other amendments thereto, including post-effective amendments, and all material
incorporated by reference into such Prospectus.

 

"Registrable Securities" means the shares of Common Stock into which the shares
of Series B Preferred Stock issued to the Investors and the LLC under the
Purchase Agreement may be converted, until in the case of such shares of Common
Stock the earliest of (i) the effective registration under the Securities Act
and resale in accordance with the registration statement covering such shares,
(ii) at such time that such shares can be sold by the particular Investor or the
LLC (and any affiliate of the Investor or the LLC with whom such Investor or the
LLC must aggregate its sales under Rule 144) in compliance with Rule 144 under
the Securities Act in any three month period without volume limitations and
without registration, or (iii) the sale of such shares to the public under Rule
144.

 

"Rule 144" shall mean Rule 144 promulgated by the SEC under the Securities Act.

 

"Sale Notice" shall have the meaning set forth in Section 3(e) hereof.

 

"Securities Act" shall mean the Securities Act of 1933, as amended.

 

"SEC" shall mean the United States Securities and Exchange Commission.

 

"Shelf Registration Statement" shall have the meaning set forth in Section 2(a)
hereof.

 

"Suspension Period" shall have the meaning set forth in Section 3(b)(i) hereof.

 

"Underwritten Registration" or "Underwritten Offering" shall mean a registration
or offering in which securities of the Company are sold to an underwriter for
reoffering to the public.

 

"Violation" shall have the meaning set forth in Section 5(a) hereof.

 

All other capitalized terms used but not defined herein shall have the
respective meanings given to them in the Purchase Agreement.

 

Shelf Registration and Stock Transfer Restrictions.

 

Filing of Registration Statement.  Promptly following the Closing of the
Purchase Agreement, the Company shall file with the SEC a registration statement
on Form S-3 (or, if Form S-3 is not then available, on such form of registration
statement that is then available to effect a registration of all Registrable
Securities held by the LLC and the other Investors) pursuant to Rule 415 under
the Securities Act for the purpose of registering under the Securities Act all
of the Registrable Securities held by the LLC and the other Investors for resale
by, and for the account of, the LLC and the other Investors as selling
stockholders thereunder in order that such registration statement shall be
declared effective by the SEC upon the request of the Company no later than the
expiration of three months from the Closing of the Purchase Agreement (the
"Shelf Registration Statement").  The Company shall be obligated to file only
one Shelf Registration Statement pursuant to this Agreement, and shall include
the LLC and all Investors therein.

 

Effectiveness Period.  Subject to Section 3(b)(i) hereof, the Company shall use
its best efforts to keep the Shelf Registration Statement continuously
effective, supplemented and amended as required pursuant to the provisions of
Section 3(b) hereof to the extent necessary to ensure that (i) it is available
for resales by the LLC and the Investors and (ii) conforms with the requirements
of this Agreement and the Securities Act and the rules and regulations of the
SEC promulgated thereunder as announced from time to time for a period (the
"Effectiveness Period") from the effective date of the Shelf Registration
Statement until either of (i) the sale pursuant to the Shelf Registration
Statement of all the Registrable Securities or (ii) at such time that the
remaining Registrable Securities that are unsold by the LLC and the Investors
can be sold by the LLC and the Investors (and any affiliates of the LLC and the
Investors with whom the LLC and the Investors must aggregate their sales under
Rule 144) in compliance with Rule 144 in any three-month period without volume
limitations and without registration.

 

Investor and the LLC Information.  The LLC and each other Investor shall furnish
to the Company such information as the Company may reasonably request in writing
in connection with the Shelf Registration Statement, including information
regarding such Investor and the LLC, the Registrable Securities held by the LLC
and the other Investors, and the intended method of disposition of such
securities.  Each other Investor and the LLC agrees to furnish promptly to the
Company all information required to be disclosed in order to make information
previously furnished to the Company by the other Investor and the LLC not
materially misleading.

 

(d)   Restrictions on Transfer of Registrable Securities.

 

(i)   Restrictions.  Notwithstanding the registration of all Registrable
Securities for resale by the LLC and the other Investors, until a period of
twelve months has elapsed from the Closing of the Purchase Agreement no Investor
or the LLC shall make any sale into the public market of the Investor's or the
LLC's Registrable Securities.  In addition, during the three-year period
beginning on the first annual anniversary date of the Closing of the Purchase
Agreement, no Investor or the LLC shall publicly sell in any one month more than
ten percent or in any 12-month period more than 33.33 percent of the Registrable
Securities (on a non-cumulative basis).  The foregoing restriction shall not
apply to shares of Common Stock issued to an Investor or the LLC pursuant to the
mandatory conversion provisions of the Series B Preferred Stock set forth in the
Company's Articles of Incorporation, as amended.

 

(ii)  Transferees Bound.  Any transferee of shares of Series B Preferred Stock
or Registrable Securities pursuant to a transfer which is not prohibited by the
provisions of this Agreement shall be bound by the restrictions set forth in
this Agreement.

 

(iii) Restrictive Legends and Stop Transfer Instructions.  To ensure compliance
with this Agreement, each certificate representing the shares of Registrable
Securities shall bear, in addition to any legend or legends required by
applicable securities laws and any other agreements pertaining to such Shares, a
legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A REGISTRATION RIGHTS AGREEMENT DATED DECEMBER ______, 2005 WHICH
PLACES CERTAIN RESTRICTIONS ON THE TRANSFER OF THE SECURITIES REPRESENTED
HEREBY.  A COPY OF SUCH REGISTRATION RIGHTS AGREEMENT IS AVAILABLE AT THE
COMPANY'S PRINCIPAL EXECUTIVE OFFICES.

 

The Company shall also be permitted to deliver to any transfer agent or
registrar of shares of Registrable Securities appropriate stop transfer
instructions covering certificates representing the shares of Registrable
Securities.

 

(iv)  Removal of Legends and Stop Transfer Instructions.  When the transfer
restrictions imposed by this Agreement terminate by reason of the passage of
time or otherwise, a holder of shares of Registrable Securities shall be
entitled to receive from the Company, without cost or expense, new certificates
representing such shares that do not bear the legend set forth above and shall
be entitled to have the stop transfer instructions referred to above cancelled
by the Company.

 

Registration Procedures.

In connection with the Shelf Registration Statement, the Company shall comply
with all the provisions of Section 3(b) hereof and shall, in accordance with
Section 2 hereof, prepare and file with the SEC a Shelf Registration Statement
relating to the registration on an appropriate form under the Securities Act.

 

In connection with the Shelf Registration Statement and any Prospectus required
by this Agreement to permit the resale of Registrable Securities, the Company
shall:

 

Subject to any notice by the Company in accordance with this Section 3(b) of the
existence of any fact or event of the kind described in Section 3(b)(iii)(D),
use its best efforts to keep the Shelf Registration Statement continuously
effective during the Effectiveness Period; upon the occurrence of any event that
would cause the Shelf Registration Statement or the Prospectus contained therein
(A) to contain a material misstatement or omission or (B) not be effective and
usable for the resale of Registrable Securities during the Effectiveness Period,
the Company shall file promptly an appropriate amendment to the Shelf
Registration Statement or a report filed with the SEC pursuant to Section 13(a),
13(c), 14 or 15(d) of the Exchange Act, in the case of clause (A), correcting
any such misstatement or omission, and, in the case of either clause (A) or (B),
use its best efforts to cause such amendment to be declared effective and the
Shelf Registration Statement and the related Prospectus to become usable for
their intended purposes as soon as possible thereafter.  Notwithstanding the
foregoing, the Company may suspend the effectiveness of the Shelf Registration
Statement by written notice to the Investors and the LLC one time for a period
not to exceed an aggregate of thirty days in any ninety-day period (each such
period, a "Suspension Period") if:

 

(x)   an event occurs and is continuing as a result of which the Shelf
Registration Statement would, in the Company's reasonable judgment, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
and

 

(y)   the Company reasonably determines that the disclosure of such event at
such time would have a material adverse effect on the business of the Company
and its subsidiaries, taken as a whole;

 

provided, that (A) in the event the disclosure relates to a previously
undisclosed proposed or pending material business transaction, the disclosure of
which would impede the Company's ability to consummate such transaction, the
Company may extend a Suspension Period from thirty days to forty-five days and
(B) the Suspension Periods shall not exceed an aggregate of sixty days in any
180-day period.  The LLC and each Investor agrees to hold in confidence any
communication by the Company relating to an event described in
Section 3(b)(i)(x) and (y) or Section 3(b)(iii)(D).

 

Prepare and file with the SEC such amendments and post-effective amendments to
the Shelf Registration Statement as may be necessary to keep the Shelf
Registration Statement effective during the Effectiveness Period; cause the
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Securities Act, and to
comply fully with the applicable provisions of Rules 424 and 430A under the
Securities Act in a timely manner; and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by the
Shelf Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
the Shelf Registration Statement or supplement to the Prospectus.

 

Advise the underwriter(s), if any, and, in the case of (A), (B), (C) and (D)
below, the Investors and the LLC, promptly and, if requested by such persons, to
confirm such advice in writing:

 

when the Prospectus or any Prospectus supplement or post-effective amendment has
been filed, and, with respect to the Shelf Registration Statement or any
post-effective amendment thereto, when the same has become effective,

 

of any request by the SEC for amendments to the Shelf Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto,

 

of the issuance by the SEC of any stop order suspending the effectiveness of the
Shelf Registration Statement under the Securities Act or of the suspension by
any state securities commission of the qualification of the Registrable
Securities for offering or sale in any jurisdiction, or the initiation of any
proceeding for any of the preceding purposes, or of the existence of any fact or
the happening of any event, during the Effectiveness Period, that makes any
statement of a material fact made in the Shelf Registration Statement, the
Prospectus, any amendment or supplement thereto, or any document incorporated by
reference therein untrue, or that requires the making of any additions to or
changes in the Shelf Registration Statement or the Prospectus in order to make
the statements therein not misleading. If at any time the SEC shall issue any
stop order suspending the effectiveness of the Shelf Registration Statement, or
any state securities commission or other regulatory authority shall issue an
order suspending the qualification or exemption from qualification of the
Registrable Securities under state securities or blue sky laws, the Company
shall use its best efforts to obtain the withdrawal or lifting of such order at
the earliest practicable time.

 

Furnish to one counsel for the Investors and the LLC and each of the
underwriter(s), if any, before filing with the SEC, a copy of the Shelf
Registration Statement and copies of any Prospectus included therein or any
amendments or supplements to either of the Shelf Registration Statement or
Prospectus (other than documents incorporated by reference after the initial
filing of the Shelf Registration Statement), which documents will be subject to
the review of such counsel and underwriter(s), if any, for a period of five
Business Days, and the Company shall not file the Shelf Registration Statement
or Prospectus or any amendment or supplement to the Shelf Registration Statement
or Prospectus (other than documents incorporated by reference) to which such
counsel or the underwriter(s), if any, shall reasonably object within five
Business Days after the receipt thereof.  Such counsel or underwriter, if any,
shall be deemed to have reasonably objected to such filing if the Shelf
Registration Statement, amendment, Prospectus or supplement, as applicable, as
proposed to be filed, contains a material misstatement or omission.

 

Subject to the execution of a confidentiality agreement reasonably acceptable to
the Company, make available at reasonable times for inspection by one or more
representatives of the Investors and the LLC, any underwriter participating in
any distribution pursuant to the Shelf Registration Statement, and any attorney
or accountant retained by the Investors and the LLC or any of the
underwriter(s), all financial and other records, pertinent corporate documents
and properties of the Company as shall be reasonably necessary to enable them to
exercise any applicable due diligence responsibilities, and cause the Company's
officers, directors, managers and employees to supply all information reasonably
requested by any such representative or representatives of the Investors and the
LLC, underwriter, attorney or accountant in connection with the Shelf
Registration Statement; provided, however, that any information designated by
the Company as confidential at the time of delivery of such information shall be
kept confidential by the recipient thereof.

 

If requested by the LLC or the other Investors or the underwriter(s), if any,
incorporate in the Shelf Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as the
other Investors or the LLC and underwriter(s), if any, may reasonably request to
have included therein, including, without limitation: (1) information relating
to the "plan of distribution" of the Registrable Securities and (2) any other
terms of the offering of the Registrable Securities; and make all required
filings of such Prospectus supplement or post-effective amendment as soon as
reasonably practicable after the Company is notified of the matters to be
incorporated in such Prospectus supplement or post-effective amendment.

 

Furnish to the Investors and the LLC and each of the underwriter(s), if any,
without charge, at least one copy of the Shelf Registration Statement, as first
filed with the SEC, and of each amendment thereto (and any documents
incorporated by reference therein or exhibits thereto (or exhibits incorporated
in such exhibits by reference) as such person may request in writing).

Deliver to the Investors and the LLC and each of the underwriter(s), if any,
without charge, as many copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such persons reasonably
may request; subject to any notice by the Company in accordance with this
Section 3(b) of the existence of any fact or event of the kind described in
Section 3(b)(iii)(D), the Company hereby consents to the use of the Prospectus
and any amendment or supplement thereto by each of the Investors and the LLC and
each of the underwriter(s), if any, in connection with the offering and the sale
of the Registrable Securities covered by the Prospectus or any amendment or
supplement thereto.

If an underwriting agreement is entered into and the registration is an
Underwritten Registration, the Company shall:

upon request, furnish to the Investors and the LLC and each underwriter, if any,
in such substance and scope as they may reasonably request and as are
customarily made by issuers to underwriters in primary underwritten offerings,
upon the date of closing of any sale of Registrable Securities in an
Underwritten Registration:

 

a certificate, dated the date of such closing, signed by the Chief Executive
Officer of the Company confirming, as of the date thereof, such matters as such
parties may reasonably request;

 

an opinion, dated the date of such closing, of counsel to the Company covering
such matters as are customarily covered in legal opinions to underwriters in
connection with primary underwritten offerings of securities; and

 

a customary comfort letter, dated the date of such closing, from the Company's
independent accountants (and from any other accountants whose report is
contained or incorporated by reference in the Shelf Registration Statement and
from whom such a letter may be obtained), in customary form and covering matters
of the type customarily covered in comfort letters to underwriters in connection
with primary underwritten offerings of securities;

set forth in full in the underwriting agreement, if any, indemnification
provisions and procedures which provide rights no less protective than those set
forth in Section 5 hereof with respect to all parties to be indemnified; and

 

deliver such other documents and certificates as may be reasonably requested by
such parties to evidence compliance with clause (A) above and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Investors and the LLC pursuant to this clause (ix).

 

Before any public offering of Registrable Securities, cooperate with the
Investors and the LLC, the underwriter(s), if any, and their respective counsel
in connection with the registration and qualification of the Registrable
Securities under the securities or blue sky laws of such jurisdictions as the
Investors and the LLC or underwriter(s), if any, may reasonably request and do
any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Shelf Registration Statement; provided, however, that the Company shall not be
required (A) to register or qualify as a foreign corporation or a dealer of
securities where it is not now so qualified or to take any action that would
subject it to the service of process in any jurisdiction where it is not now so
subject or (B) to subject itself to taxation in any such jurisdiction if it is
not now so subject.

 

Cooperate with the Investors and the LLC and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends
(unless required by applicable securities laws to which the Registrable
Securities are subject); and enable such Registrable Securities to be in such
denominations and registered in such names as the Investors or the LLC or the
underwriter(s), if any, may reasonably request at least two Business Days before
any sale of Registrable Securities made by such underwriter(s).

 

Use its best efforts to cause the Registrable Securities covered by the Shelf
Registration Statement to be registered with or approved by such other United
States or state governmental agencies or authorities as may be necessary to
enable the sellers thereof or the underwriter(s), if any, to consummate the
disposition of such Registrable Securities, subject to the proviso in clause (x)
above.

 

Subject to Section 3(b)(i) hereof, if any fact or event contemplated by
Section 3(b)(iii)(D) hereof shall exist or have occurred, use its best efforts
to prepare a supplement or post-effective amendment to the Shelf Registration
Statement or related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of Registrable Securities, the Prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.

 

 

Cooperate and assist in any filings required to be made with the NASD and in the
performance of any due diligence investigation by any underwriter that is
required in accordance with the rules and regulations of the NASD.

 

Otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC and all reporting requirements under the rules and
regulations of the Exchange Act.

 

Cause all Registrable Securities covered by the Shelf Registration Statement to
be listed or quoted, as the case may be, on each securities exchange or
automated quotation system on which securities issued by the Company of the same
series are then listed or quoted.

 

Provide promptly to each Investor and the LLC upon written request each document
filed with the SEC pursuant to the requirements of Section 13 and Section 15 of
the Exchange Act after the effective date of the Shelf Registration Statement,
unless such documents are available through the SEC's Electronic Data Gathering,
Analysis and Retrieval ("EDGAR") system.

 

Use its best efforts to qualify for registration on Form S-3 or its successor
form.

 

Otherwise use its best efforts to enable the Investors and the LLC to dispose of
the Registrable Securities on the most favorable terms in the Company's
customary securities trading market.

 

Each Investor and the LLC agrees that, upon receipt of any notice from the
Company of the existence of any fact of the kind described in
Section 3(b)(iii)(D) hereof, such Investor and the LLC shall, and shall use its
reasonable best efforts to cause any underwriter(s) in an Underwritten Offering
to, forthwith discontinue disposition of Registrable Securities pursuant to the
Shelf Registration Statement until:

 

such Investor or the LLC has received copies of the supplemented or amended
Prospectus contemplated by Section 3(b)(xiii) hereof; or

 

such Investor and the LLC is advised in writing by the Company that the use of
the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.

 

If so directed by the Company, each Investor and the LLC shall deliver to the
Company (at the Company's expense) all copies, other than permanent file copies
then in such Investor's and LLC's possession, that the Investor and the LLC
agrees to retain, of the Prospectus covering such Registrable Securities that
was current at the time of receipt of such notice of suspension.

 

Each Investor and the LLC shall furnish to the Company in writing such
information regarding the Investor and the LLC and the proposed distribution by
the Investor and the LLC of its Registrable Securities as the Company may
reasonably request for use in connection with the Shelf Registration Statement
or Prospectus or preliminary Prospectus included therein.  The LLC and each
other Investor who intends to be named as a selling stockholder in the Shelf
Registration Statement shall promptly furnish to the Company in writing all
information required to be disclosed in order to make information previously
furnished to the Company by the Investor and the LLC not materially misleading
and such other information as the Company may from time to time reasonably
request in writing.

 

Following the effectiveness of the Shelf Registration Statement, each Investor
and the LLC shall notify the Company at least three Business Days prior to any
intended distribution or resale of Registrable Securities pursuant to the Shelf
Registration Statement (a "Sale Notice"), which notice shall be effective for
twenty Business Days.  The purpose of such Sale Notice is to enable the Company
to make during such notice period any required post-effective amendment to the
Shelf Registration Statement.  The Company shall hold in confidence such Sale
Notice and shall not utilize such information in any other manner for the
benefit of itself or of any other person.  Each Investor and the LLC agrees to
hold any communication by the Company in response to a Sale Notice in
confidence.

 

Registration Expenses.  All expenses incurred in connection with the Company's
performance or compliance with this Agreement, including without limitation all
registration, filing and qualification fees, printing fees and expenses,
accounting fees and expenses, and fees and disbursements of counsel for the
Company, shall be borne by the Company.  Notwithstanding anything to the
contrary herein, the Company shall not be required to pay for: (a) the expenses,
fees and disbursements of counsel for the Investors or the LLC or any
underwriters, or (b) any underwriting discounts, commissions and transfer taxes
incurred in connection with a resale of Registrable Securities.

 

Indemnification and Contribution.

 

Indemnification by the Company.  To the extent permitted by law, the Company
shall indemnify and hold harmless each Investor and the LLC, the officers,
directors, stockholders, employees, representatives and agents of such Investor
and the LLC, legal counsel and accountants for such Investor and the LLC, any
underwriter (as defined in the Securities Act) for such Investor and the LLC and
each person, if any, who controls such Investor and the LLC or underwriter
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, against any losses, claims, damages or liabilities (joint or
several) to which they may become subject under the Securities Act, the Exchange
Act or any other federal or state securities law, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based on any of the following statements, omissions or violations
(collectively a "Violation"): (i) any untrue statement or alleged untrue
statement of a material fact contained in the Shelf Registration Statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law; and the Company shall reimburse
such Investor or the LLC, underwriter or controlling person for any legal or
other expenses reasonably incurred, as incurred, in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided that the indemnity agreement in this Section 5(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld or delayed), nor shall the Company be liable
in any such case for any such loss, claim, damage, liability or action to the
extent that it arises out of or is based on a Violation that occurs in reliance
on and in conformity with written information furnished expressly for use in
connection with such registration by such Investor or the LLC, underwriter or
controlling person.

 

Indemnification by the Investors and the LLC.  To the extent permitted by law,
each Investor and the LLC shall indemnify and hold harmless the Company, each of
its directors and officers who sign the registration statement, the
stockholders, employees, representatives and agents of the Company, legal
counsel and accountants for the Company, and each person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, any underwriter, any other Investor and any controlling
person of any such underwriter or other Investor, against any losses, claims,
damages or liabilities to which any of the foregoing persons may become subject,
under the Securities Act, the Exchange Act or any other federal or state
securities law, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based on any Violation, in each
case to the extent (and only to the extent) that such Violation occurs in
reliance on and in conformity with written information furnished by such
Investor or the LLC expressly for use in connection with such registration; and
each such Investor or the LLC shall reimburse any person intended to be
indemnified pursuant to this Section 5(b), for any legal or other expenses
reasonably incurred, as incurred, by such person in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided that the indemnity agreement in this Section 5(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Investor or the LLC
(which consent shall not be unreasonably withheld or delayed); and provided
further that in no event shall any indemnity by such Investor or the LLC under
this Section 5(b), when aggregated with amounts contributed, if any, pursuant to
Section 5(d), exceed the net proceeds from the sale of Registrable Securities
hereunder received by the Investor or the LLC.

 

Indemnifying Party Can Participate in Defense.  Promptly after receipt by an
indemnified party under this Section 5 of notice of the commencement of any
action (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 5, deliver to the indemnifying party notice of the commencement thereof
and the indemnifying party shall have the right to participate in, and, to the
extent that the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume the defense thereof with counsel
mutually satisfactory to the parties; provided that an indemnified party
(together with all other indemnified parties that may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses thereof to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding.  The failure to notify the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this
Section 5, but the omission to so notify the indemnifying party will not relieve
it of any liability that it may have to any indemnified party otherwise than
under this Section 5.

 

Contribution Where Indemnification Not Available.  If the indemnification
provided in this Section 5 is held by a court of competent jurisdiction to be
unavailable to an indemnified party with respect to any loss, liability, claim,
damage or expense referred to herein, then the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such loss, liability,
claim, damage or expense in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the statements or omissions that shall
have resulted in such loss, liability, claim, damage or expense, as well as any
other relevant equitable considerations; provided that in no event shall any
contribution by an Investor or the LLC under this Section 5(d), when aggregated
with amounts paid, if any, pursuant to Section 5(b), exceed the net proceeds
from the sale of Registrable Securities hereunder received by the Investor or
the LLC.  The relative fault of the indemnifying party and of the indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties' relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission.

 

Underwriting Agreement Shall Control.  Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with an Underwritten Offering
are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.

 

Survival of Indemnification Obligations.  The obligations of the Company and the
Investors and the LLC under this Section 5 shall survive the completion of any
offering of Registrable Securities in a registration statement under this
Agreement.

 

Reports under Exchange Act.  With a view to making available to the Investors
and the LLC the benefits of Rule 144 or any other rule or regulation of the SEC
that may at any time permit an Investor and the LLC to sell Registrable
Securities to the public otherwise than pursuant to the Shelf Registration
Statement, the Company agrees to:

 

Make and keep available adequate current public information with respect to the
Company, as contemplated by Rule 144, at all times;

 

File with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act;

 

Furnish to each Investor and the LLC, so long as the Investor or the LLC owns
any Registrable Securities, promptly upon request:

 

a written statement by the Company that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act;

 

a copy of the most recent annual or quarterly report of the Company and such
other reports and documents so filed by the Company, unless such documents are
available through EDGAR; and such other information as may be reasonably
requested in availing any Investor or the LLC of any SEC rule or regulation that
permits the selling of any such securities without registration; and

Undertake any additional actions reasonably necessary to maintain the
availability of Rule 144.

 

Assignment of Rights.  The rights under this Agreement shall be assignable by
the Investors and the LLC to any transferee of all or any portion of the Series
B Preferred Stock or the Registrable Securities if: (i) the Investors and the
LLC agree in writing with the transferee or assignee to assign such rights, and
a copy of such agreement is furnished to the Company within a reasonable time
after such assignment, (ii) the Company is, within a reasonable time after such
transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee and (b) the Registrable Securities with
respect to which the rights under this Agreement are being transferred or
assigned, (iii) following such transfer or assignment, the further disposition
of such Registrable Securities by the transferee or assignee is restricted under
the Securities Act and applicable state securities laws, (iv) at or before the
time the Company receives the written notice contemplated by clause (ii) of this
sentence, the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein, and (v) such transfer shall
have been made in accordance with the applicable requirements of the Purchase
Agreement.

 

Subsequent Registration Rights.  From and after the date of this Agreement, the
Company may enter into any agreement with any holder or prospective holder of
any securities of the Company that would allow such holder or prospective holder
to include such securities in the registration statement filed pursuant to the
provisions of Section 2 hereof, as long as under the terms of such agreement,
such holder or prospective holder may include such securities in any such
registration statement only to the extent that the inclusion of such securities
will not reduce the amount of the Registrable Securities of the Investors and
the LLC that are included in the registration statement.

 

Underwritten Offering.  The Investors and the LLC may sell their Registrable
Securities through an Underwritten Offering only with the Company's prior
written consent, which consent may not be unreasonably withheld or delayed.  In
any such Underwritten Offering the investment bankers and managers that will
administer the offering shall be selected by the Investors and the LLC, provided
that such investment bankers and managers must be reasonably satisfactory to the
Company.

 

Termination of Rights.  The rights granted under this Agreement shall terminate
as to an Investor and the LLC at such time as the Investor and the LLC can sell
all Registrable Securities beneficially held by the Investor and the LLC (and
any affiliate of the Investor or the LLC with whom the Investor or the LLC must
aggregate its sales under Rule 144) in compliance with Rule 144 under the
Securities Act in any three-month period without volume limitations and without
registration.

 

Specific Performance.  The Company hereby acknowledges and agrees that
irreparable harm would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached, and that damages would be an inadequate remedy for a breach
of this Agreement.  Therefore, the Company agrees that the Investors and the LLC
shall be entitled to specific relief hereunder, including, without limitation,
an order of specific performance of the terms and provisions of this Agreement,
in addition to any other remedy to which they may be entitled at law or in
equity.  Any requirements for the securing or posting of any bond in connection
with obtaining any such remedy are hereby waived.

 

     Miscellaneous.

Notices.  All notices, consents, requests, instructions, authorizations,
approvals, waivers and other communications required or permitted by this
Agreement shall be in writing and shall be deemed duly given to a party when
(i) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (ii) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (iii) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the addresses, facsimile numbers or e-mail addresses and marked
to the attention of the person (by name or title) designated in the Purchase
Agreement (or to such other address, facsimile number, e-mail address or person
as a party may designate by notice to the other parties).

 

Entire Agreement.  This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof.

 

Binding Effect.  This Agreement shall inure to the benefit of, and shall be
binding upon, the parties hereto and their respective successors and permitted
assigns (including permitted transferees of shares of Registrable Securities). 
Nothing in this Agreement, expressed or implied, is intended to confer on any
person other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

Assignment.  No party may assign its rights or delegate its obligations
hereunder (whether voluntarily, involuntarily, or by operation of law) without
the prior written consent of the other parties, except as otherwise provided in
Section 7 hereof.  Any such attempted assignment shall be null and void.

Further Assurances. The parties agree that at any time and from time to time,
upon the written request of a party, the parties will execute and deliver such
further documents and do such further acts and things as reasonably requested to
effect the purposes of this Agreement.

 

Amendments.  This Agreement may be amended only by an agreement in writing
executed by the Company and the holders of at least two-thirds of the interest
in the Registrable Securities.

 

Waiver.  The observance of any term of this Agreement may be waived only with
the written consent of the party to be bound by such waiver.  No failure on the
part of a party to exercise any right or remedy shall operate as a waiver
thereof.

 

Governing Law.  This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Colorado, without regard
to any conflict of laws provisions thereof, except that the Nevada General
Corporation Law shall govern as to matters of corporate law pertaining to the
Company.

 

Jurisdiction and Venue.  The parties hereto agree that any actions, suits or
proceedings arising out of or relating to this Agreement, the transactions
contemplated hereby or any document referred to herein shall be brought solely
and exclusively in the courts of the State of Colorado located in the City and
County of Denver, Colorado and/or the courts of The United States of America
located in the City and County of Denver, Colorado (and the parties agree not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agree that service of any process, summons, notice or document by
U.S. registered mail to the respective addresses referred to in Section 12(a)
hereof shall be effective service of process for any such action, suit or
proceeding brought against any party in any such court.  The parties irrevocably
and unconditionally waive any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the transactions
contemplated hereby, in the courts of the State of Colorado or The United States
of America located in the City and County of Denver, Colorado, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

 

Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, void or
unenforceable under applicable law, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the term,
provision, covenant or restriction that is held to be invalid, void or
unenforceable shall be modified so that it accomplishes to the maximum extent
possible the original business purpose of such term, provision, covenant or
restriction in a valid and enforceable manner.

 

Attorney Fees.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
recover reasonable attorney fees, costs and necessary disbursements in addition
to any other relief to which such party may be entitled.

Adjustments in Capitalization.  The Registrable Securities subject to this
Agreement shall be subject to proportionate and appropriate adjustment in the
event of any change in the number of outstanding shares of the Company's stock
that occurs by reason of a stock dividend or split, recapitalization,
reclassification, or other similar change in capitalization by the Company.

Headings.  The headings, subheadings and other captions of this Agreement are
for convenience and reference only and shall not be used in interpreting,
construing or enforcing any of the provisions of this Agreement.

 

Counterparts and Delivery of Signature Pages.  This Agreement may be executed in
any number of counterparts, and executed signature pages may be delivered by
facsimile or email transmission.

 

[Signature page follows]


IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed on
behalf of each of the parties hereto by their duly authorized representatives as
of the date first above written.

 

THE COMPANY:

GOOD TIMES RESTAURANTS INC.,

a Nevada corporation

 

By:__________________________________

Boyd E. Hoback,

President and Chief Executive Officer

 

THE LLC:

 

PACERE INVESTMENTS, LLC, a Colorado limited

liability company

 

By:____________________________________

Name:__________________________________

Title:_________________________________

 

 

INVESTORS:

 

 

_______________________________________

Printed name: _________________________

 

 

_______________________________________

Printed name: _________________________

 

_______________________________________

Printed name: _________________________

 

 

_______________________________________

Printed name: _________________________

 

_______________________________________

Printed name: _________________________